Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 30, 2010, between Asbury Automotive Group, Inc., a Delaware corporation
(the “Company”), and Philip Johnson, an individual resident of the State of
Georgia (the “Executive”).

WHEREAS the Company and Executive entered in that certain Severance Pay
Agreement for Key Employee, effective as of April 29, 2009 (the “Severance
Agreement”); and

WHEREAS, the Company and Executive now wish to terminate and supersede the
Severance Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereby agree as follows:

SECTION 1. Employment. The Company hereby employs Executive, and Executive
accepts employment by the Company, on the terms and conditions contained in this
Agreement.

SECTION 2. Term. The employment of Executive pursuant to the terms of this
Agreement shall be effective as of July 1, 2010 (the “Effective Date”) and shall
remain in effect through and until March 31, 2011 (the “Expiration Date”) unless
earlier terminated pursuant to Section 11 hereof. The period of time between the
Effective Date and the Expiration Date pursuant to the terms of this Agreement
is herein referred to as the “Term”.

SECTION 3. Duties and Extent of Service. (a) During the Term, Executive shall
serve as Human Resources Director of the Company and, in addition, in such other
capacity or capacities for the Company, as may be commensurate with Executive’s
seniority and experience and as determined by the Company’s Vice President/Chief
Human Resources Officer.

(b) Executive shall report directly and exclusively to the Company’s Vice
President/Chief Human Resources Officer. Executive shall work an average of
thirty (30) hours per week and shall provide regular reports of workload.

(c) Executive shall perform such services and duties for the Company as are
customarily performed by an employee in Executive’s position at a business such
as the



--------------------------------------------------------------------------------

Company’s business and as the Company may assign or delegate to him from time to
time, including, without limitation, the services and duties set forth in
Exhibit A attached hereto. Executive shall devote his full business knowledge
and skill and reasonable best efforts to the performance of his duties for the
Company and the promotion of its interests and, during the Term. Executive’s
duties hereunder shall be performed primarily at the Company’s corporate
headquarters in Duluth, Georgia or such other location(s) as the Company may
require. Notwithstanding the foregoing, Executive shall undertake normal
business travel on behalf of the Company.

SECTION 4. Base Salary. Executive shall be paid a base salary for the Term (the
“Base Salary”) equal to $133,395, payable in accordance with the Company’s
normal payroll practices.

SECTION 5. Retention Bonus. Subject to Section 11(a) hereof, Executive shall be
eligible to receive a retention bonus (the “Retention Bonus”) equal to $200,000,
payable in a single cash lump sum within ten (10) days following the Expiration
Date, provided that Executive is employed on the Expiration Date.

SECTION 6. Incentive Compensation. (a) For the years 2010 and 2011, Executive
shall not be eligible to earn an annual bonus.

(b) During the Term, Executive shall not be eligible to receive equity grants or
other awards granted under a long term incentive plan or program. Any time-based
vesting stock option and restricted stock awards held by Executive on the
Effective Date shall continue to vest during the Term in accordance with their
terms and conditions. The Company and Executive acknowledge that they are
parties to those certain Performance Share Unit Award Agreements, dated
February 6, 2008 and February 16, 2010 ( the “2008 Agreement” and “2010
Agreement,” respectively). Any awards granted under the 2008 Agreement and 2010
Agreement shall continue to vest during the Term in accordance with the terms
and conditions of the applicable award agreement. Executive hereby accepts,
acknowledges and agrees that Executive must be employed by the Company or an
affiliate (i) with respect to the 2008 Agreement, on the Payment Date (as
defined therein) in order to be entitled to payment with respect to any awards
granted thereunder, and (ii) with respect to the 2010 Agreement, on each
applicable Vesting Date (as defined therein) in order to be entitled to vesting
with respect to any awards granted thereunder.

SECTION 7. Fringe Benefits. During the Term, Executive shall be entitled to
participate, to the extent eligible, in such medical, dental, disability, life
insurance and other benefit plans as the Company shall maintain for the benefit
of employees generally, on the terms and subject to the conditions set forth in
such plans.

SECTION 8. Expenses; Vacation. Upon the receipt from Executive of expense
vouchers and other documentation reasonably requested by the Company, the
Company shall reimburse Executive promptly in accordance with the Company’s
policies and procedures for all reasonable expenses incurred by Executive in
connection with Executive’s duties and responsibilities hereunder. Executive
shall be entitled to four (4) weeks paid vacation during the Term.

 

2



--------------------------------------------------------------------------------

SECTION 9. Noncompete, Nonrecruitment, and Nonsolicitation. (a) During the Term
of this Agreement and for two (2) years following the Date of Termination (as
defined below), Executive shall not without the prior written consent of the
Company, directly or indirectly compete against the Company by performing
services that are competitive with or similar to the human resources-related
services that Executive provided for the Company during the last two (2) years
of his employment with the Company with any business or activity which competes
with the business of the Company. The prohibition on “any business or activity
which competes with the business of the Company” shall be limited to AutoNation,
Inc., Sonic Automotive, Inc., Lithia Motors, Inc., Penske Automotive Group,
Inc., Group One Automotive Inc. and other competitive groups of similar size.

(b) During the Term and for one year thereafter, Executive shall not, either
directly or indirectly, on the Executive’s own behalf or in the service or on
behalf of others, solicit or recruit away or attempt to solicit or recruit away
the employment of any person employed by the Company about whom Executive had
knowledge during Executive’s employment with the Company, nor will Executive do
anything to attempt to induce any such employee to terminate his/her employment
with the Company. Executive understands and agrees that this restriction would
prevent him from suggesting, directly or indirectly, to another person or
business that they direct their recruitment efforts to any particular employees
of the Company.

(c) During the Term and for two years thereafter, Executive shall not, directly
or indirectly by assisting others, solicit or attempt to solicit any business
from any of the Company’s customers with whom Executive had material contact
during the last eighteen months of his employment with the Company, for the
purpose of providing products or services that are competitive with those
provided by the Company.

(d) It is the intent of the parties that this Agreement shall be considered
severable in part and in whole, and that if any covenant shall be determined to
be unenforceable in any part, that portion of the Agreement shall be severed or
modified by the Court so as to permit enforcement of this Agreement to the
extent reasonable. It is agreed by the parties that the obligations set forth
herein shall be considered to be independent of any other obligations between
the parties, and the existence of any other claim or defense shall not affect
the enforceability of this Agreement or the available remedies.

(e) Executive agrees that the provisions of this Section 9 are reasonable and
properly required for the adequate protection of the business and the goodwill
of the Company.

 

3



--------------------------------------------------------------------------------

SECTION 10. Nondisclosure.

(a) The parties hereto agree that during the course of his employment by the
Company, Executive will have access to, and will gain knowledge with respect to,
the Company’s Confidential Information (defined below). The parties acknowledge
that unauthorized disclosure or misuse of such Confidential Information would
cause irreparable damage to the Company. Accordingly, Executive agrees to the
nondisclosure covenants in this Section 10. Executive represents that his
experience and capabilities are such that the provisions of Section 9 hereof and
this Section 10 will not prevent him from earning his livelihood. Executive
agrees that he shall not (except as may be required by law), without the prior
written consent of the Company during his employment with the Company under this
Agreement, and any extension or renewal hereof, and for a period of two years
after his termination of employment, use or disclose, or knowingly permit any
unauthorized person to use, disclose or gain access to, any Confidential
Information; provided, however, that Executive may disclose Confidential
Information to a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties under
this Agreement. Upon termination of this Agreement for any reason, Executive
shall return to the Company the original and all copies of all documents and
correspondence in his possession relating to the business of the Company or any
affiliate, including but not limited to all Confidential Information, and shall
not be entitled to any lien or right of retention in respect thereof.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business information (whether or not in written form) which relates to the
Company, any of its affiliates or their respective businesses or products or
services and which is not known to the public generally, including but not
limited to technical information or reports; trade secrets; unwritten knowledge
and “know-how”; operating instructions; training manuals; customer lists;
customer buying records and habits; product sales records and documents, and
product development, marketing and sales strategies; market surveys; marketing
plans; profitability analyses; product cost; long-range plans; information
relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation and other personnel-related
information; contracts; and supplier lists. Notwithstanding anything herein to
the contrary, “Confidential Information” shall not include any information that
(i) at the time of Executive is made aware of such information, is generally
available to the public, (ii) after Executive becomes aware of such information,
becomes generally available to the public through no act or omission of
Executive or (iii) is made available to Executive by a person (other than the
Company, its affiliates or their respective directors or officers) who did not
breach any confidentiality obligations to the Company or its affiliates in
disclosing such information to Executive.

 

4



--------------------------------------------------------------------------------

SECTION 11. Termination of Employment.

(a) Executive’s employment shall terminate automatically upon Executive’s death
during the Term. Either the Company or Executive may terminate Executive’s
employment in the event of Executive’s Disability during the Term, provided that
Executive or the Company delivers a Notice of Termination (as defined below) in
accordance with Section 11(d) hereof at least fourteen (14) days prior to the
“Date of Termination” (the date on which Executive incurs a “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h))). Upon a termination of employment by reason of death or
Disability, Executive (or his estate) shall be entitled to receive (i) the
remaining salary payments through the end of the Term, and (ii) the Retention
Bonus, payable in a single cash lump sum within ten (10) days following the Date
of Termination.

(b) The Company may terminate Executive’s employment during the Term for Cause
(as defined below), provided that the Company delivers a Notice of Termination
in accordance with Section 11(d) hereof at least seven (7) days prior to the
Date of Termination.

(c) Executive may terminate Executive’s employment during the Term for any
reason, provided that Executive delivers a Notice of Termination in accordance
with Section 11(d) hereof at least fourteen (14) days prior to the Date of
Termination.

(d) Any termination by the Company for Cause or by reason of the Executive’s
Disability, or by the Executive for any reason, shall be communicated by a
Notice of Termination to the other parties hereto given in accordance with
Section 23(e) hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the Date of Termination (which date shall be not more than
thirty (30) days after the giving of such notice). The failure by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(e) Upon termination of Executive’s employment for any reason, unless otherwise
specified in a written agreement between Executive and the Company, Executive
shall be deemed to have resigned from all offices, directorships, and other
employment positions if any, then held with the Company, and shall take all
actions reasonably requested by the Company to effectuate the foregoing.

(f) Executive hereby accepts, acknowledges and agrees that all unvested
time-based stock option and restricted stock awards held by Executive on the
Expiration Date (or

 

5



--------------------------------------------------------------------------------

the Date of Termination occurring other than for death or Disability, if
earlier) shall be forfeited and shall expire on such date, and Executive shall
have no rights to vesting or payment thereunder. All vested time-based stock
option awards held by Executive on the Expiration Date (or the Date of
Termination occurring other than for death or Disability, if earlier) may be
exercised within ninety (90) days following such date and after such ninety
(90) day period shall be forfeited and expire.

(g) Executive hereby accepts, acknowledges and agrees that (i) if the Expiration
Date (or the Date of Termination, if earlier) occurs prior to the Payment Date
(as defined in the 2008 Agreement) any awards granted under the 2008 Agreement
shall be forfeited and expire and (ii) any unvested awards granted under the
2010 Agreement shall be forfeited and expire on the Expiration Date (or the Date
of Termination, if earlier). As of the Expiration Date (or the Date of
Termination, if earlier), Executive shall have no rights to vesting or payment
under the 2008 Agreement or the 2010 Agreement.

(h) Notwithstanding the foregoing, if during the Term, a Date of Termination
occurs as a result of Executive’s death or Disability, then the treatment of any
outstanding equity awards held by Executive on such Date of Termination shall be
governed by the terms and conditions of the applicable award agreement.

SECTION 12. Change in Control. In the event of a Change of Control, the
treatment of any outstanding equity awards held by Executive on the date of
consummation of the Change of Control shall be governed by the terms and
conditions of the applicable award agreement. “Change of Control” shall mean the
definition included in the applicable award agreement, if any. Upon a Change of
Control within the Term, Executive shall be entitled to receive (i) the
remaining salary payments through the end of the Term, and (ii) the Retention
Bonus, payable in a single cash lump sum within ten (10) days following the
Change of Control.

SECTION 13. Definitions.

(a) The definition of “Disability” is Executive’s physical or mental disability
or infirmity that prevents the performance by Executive of his duties lasting
(or likely to last, based on competent medical evidence presented to the
Company) for a continuous period of six (6) months or longer.

(b) The definition of “Cause” is: (i) Executive’s gross negligence or serious
misconduct (including without limitation any criminal, fraudulent or dishonest
conduct) that is or may be injurious to the Company; (ii) Executive’s being
convicted of, or entering a plea of nolo contendere to, any crime that
constitutes a felony or involves moral turpitude; (iii) Executive’s breach of
Sections 9 or 10 hereof; (iv) Executive’s willful and continued failure to
perform Executive’s duties on behalf of Company or (v) Executive’s material
breach of a written policy of the Company.

 

6



--------------------------------------------------------------------------------

SECTION 14. Payment of Accrued Obligations. Upon termination of Executive’s
employment with the Company for any reason, the Company shall pay Executive (or
his estate, in the event of his death) Executive’s Base Salary earned through
the Date of Termination and any vacation pay earned by Executive which has not
been paid as of the Date of Termination and shall pay any accrued benefits under
any Company benefit plan pursuant to the terms of such plan.

SECTION 15. Parachute Payment Limitation.

(a) Notwithstanding anything in this Agreement to the contrary, if any severance
pay or benefits payable under this Agreement (without the application of this
Section 15), either alone or together with other payments, awards, benefits or
distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with the Company or
any of its affiliates (the “Total Payments”), would constitute a “parachute
payment” (as defined in Section 280G of the Code), then the following shall
occur:

(i) Company’s independent auditors (the “Auditor”) shall compute the net present
value to Executive of all the Total Payments after reduction for the excise
taxes imposed by Code Section 4999 and for any normal income taxes that would be
imposed on Executive if such Total Payments constituted Executive’s sole taxable
income; and

(ii) The Auditor shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as “Excess
Parachute Payments” (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive’s sole taxable income.

(b) If the result derived in clause (i) above is greater than the result derived
in clause (ii) above, then the Company shall pay Executive the full amount of
the Total Payments without reduction. If the result derived from clause
(i) above is not greater than the result derived in clause (ii) above, then the
Company shall pay Executive the maximum Total Payments possible without any such
Total Payments being characterized as Excess Parachute Payments. The
determination of how such Total Payments will be reduced shall be made by
Executive in good faith after consultation with the Company.

SECTION 16. Termination; Survival. Subject to Section 11 hereof, this Agreement
shall terminate upon the death of Executive and may be terminated (a) by the
Company (i) upon the Disability of Executive or (ii) for Cause or (b) by
Executive for any reason. Notwithstanding the foregoing, if Executive’s
employment terminates in a manner giving rise to a payment or benefit under
Section 11, 12 or 14 hereof, such Section(s) shall survive the termination of
this Agreement. Any post-employment covenants (e.g., Sections 9 and 10) survive
the termination of Executive’s employment as set forth in the covenants.

 

7



--------------------------------------------------------------------------------

SECTION 17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

SECTION 18. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement or arising from or in connection with Executive’s employment
or termination of employment shall be resolved by third party mediation of the
dispute and, if such dispute is not resolved within thirty (30) days, by binding
arbitration, to be held in or near the city in which the Company maintains its
corporate headquarters at the time of the dispute, in accordance with the rules
and procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Each party shall bear his or its own costs of the mediation,
arbitration or litigation. This clause shall not preclude or restrict the
Company from seeking and obtaining injunctive relief in a court of competent
jurisdiction.

 

Initials    /s/ CRO                        Initials    /s/
PJ                     Executive    For the Company

SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

SECTION 20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

SECTION 21. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

SECTION 22. Internal Revenue Code Section 409A.

(a) If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company shall, after consulting
with Executive, reform such provision to comply with Section 409A of the Code,
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit to Executive of the applicable
provision without violating the provisions of Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the Date of Termination, as applicable, to be a
“specified employee”

 

8



--------------------------------------------------------------------------------

within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit that is required to
be delayed in compliance with Section 409A(a)(2)(B) of the Code such payment or
benefit shall not be made or provided (subject to the last sentence hereof)
prior to the earlier of (A) the expiration of the six (6)-month period measured
from the date of his “separation from service” (as such term is defined under
Section 409A of the Code) or (B) the date of his death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 22 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Notwithstanding the foregoing, to the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the Delay Period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during the Delay Period promptly after its conclusion.

(c) To the extent permitted under Treasury Reg. §1.401A-2(b), the Company and
Executive designate any payments that may be due Executive under Section 11
hereof to be treated as separate payments and not as installment payments.

(d) Neither the Company nor Executive shall either accelerate or delay any
payment due under this Agreement that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A except to the extent permitted
under Section 409A or regulations or Treasury guidance promulgated thereunder.

SECTION 23. Miscellaneous.

(a) This Agreement shall inure to the benefit of and shall be binding upon
Executive and his executor, administrator, heirs, personal representative and
permitted assigns, and the Company and its successors and permitted assigns.
Neither this Agreement nor any rights or obligations hereunder may be assigned
by one party without the consent of the others, except that this Agreement shall
be binding upon and inure to the benefit of any successor or successors of the
Company whether by merger, consolidation, sale of assets or otherwise and
reference herein to the Company shall be deemed to include any such successor or
successors.

(b) Executive represents and warrants that (i) he is not subject to any
agreement, understanding or limitation that could hinder or impair Executive’s
ability to perform his duties hereunder and (ii) Executive’s entry into, and
performance of his obligations under, this Agreement will not interfere or
otherwise violate any other agreement to which Executive is a party or is bound.

 

9



--------------------------------------------------------------------------------

(c) This Agreement shall be deemed to be made in, and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of Georgia, without regard to the conflicts of law principles of such
State. No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

(d) This Agreement constitutes the entire agreement between the Company and
Executive with respect to Executive’s employment by the Company and supersedes
all prior agreements, if any, whether written or oral, between them, relating to
Executive’s employment by the Company, including, without limitation, the
Severance Agreement. Notwithstanding the foregoing, this Agreement does not
supersede (except to the extent expressly provided herein) any of the terms or
conditions of any time-based vesting stock option or restricted stock grants or
any other similar agreements governing incentive compensation or stock grants
that were entered into prior to the date hereof. This Agreement may not be
changed, waived, discharged or terminated orally, but only by an instrument in
writing, signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

(e) All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed given when (i) delivered personally, (ii) sent
by certified or registered mail, postage prepaid, return receipt requested or
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the

Company

 

Asbury Automotive Group Inc.

attn. General Counsel

 

2905 Premiere Parkway, Suite 300

Duluth, GA 30097

If to

Executive

  Philip Johnson

With a

copy to:

 

 

10



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASBURY AUTOMOTIVE GROUP, INC.,     By  

/s/ Charles R. Oglesby

        Name: Charles R. Oglesby         Title:   President & Chief Executive
Officer  

/s/ Philip Johnson

  Philip Johnson

 

Exhibit “A”

SERVICES AND DUTIES

Employee survey administration and rollout

 

  •  

Work with selected GMs to

 

  •  

Communicate results within the store

 

  •  

Help select discussion topics for employee focus groups

 

  •  

Monitor progress and follow-up communication of the recommendation from the
focus groups

 

  •  

Counsel and advise select managers on improving issues that are in the survey

 

  •  

Help co-ordinate any follow-up surveys in stores with issues

General Manager Selection tool

 

  •  

Finish the creation of the GM selection tool with the Devine group

 

  •  

Assist with the administration and interpretation of the tool with potential
candidates

HR Risk Profiles

 

  •  

Insure the completion of the creation of the HR risk process to be presented to
the Risk committee in July

Compensation Committee

 

  •  

Provide background and any assistance in preparing materials for the
Compensation Committee meetings

Proxy 2010

 

  •  

Help with initial drafting of the 2010 CD&A and other HR proxy disclosures

Executive search

 

  •  

Participate as need in any search efforts

 

  •  

Source and screen candidates as needed


 

12



--------------------------------------------------------------------------------

Employee background and history

 

  •  

Be a resource for past arrangements, contacts, and past practices

 

  •  

Be available for consultation and advice related to any HR past practices

Turnover reduction project w/ Ken Jackson

 

  •  

Data collection, root cause analysis and corrective action proposals

Lead the process improvement initiative

 

  •  

Identify and select vendor to facilitate continuous process improvement


